     Case 3:20-cv-02050-JLS-AHG Document 63 Filed 01/19/21 PageID.6554 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    XIANG-DONG FU, an individual,                       Case No.: 20-CV-2050 JLS (AHG)
12                                       Plaintiff,
                                                          ORDER (1) GRANTING
13    v.                                                  DEFENDANTS’ UNOPPOSED
                                                          MOTION TO STAY LITIGATION
14    ZHI YANG, an individual; BVCF
                                                          AND (2) DENYING PENDING
      MANAGEMENT, LTD.;
15                                                        MOTIONS WITHOUT PREJUDICE
      CUREPHARMA LTD.;
16    KUREPHARMA, LTD.; and THE
      REGENTS OF THE UNIVERSITY OF                        (ECF Nos. 12, 14, 32, 33, 39, 41, 51, 54,
17
      CALIFORNIA,
18                                                        56, 57, 60)
                                     Defendants.
19
20          Presently before the Court is Defendants Zhi Yang; BVCF Management, Ltd.;
21    Curepharma, Ltd.; and Kurepharma, Ltd.’s Emergency Motion to Stay Proceeding Pending
22    Resolution of the Hong Kong Court Proceeding (ECF No. 57). Plaintiff Xiang-Dong Fu
23    did not file an opposition to the Motion. See generally Docket. The Parties filed a Joint
24    Stipulation, under order of the Hong Kong court, on January 15, 2021 (ECF No. 59). The
25    Parties stipulated “that the time for Plaintiff to file his Opposition to Defendants’ Joint
26    Motion to Dismiss and for Defendants to file their Opposition to Plaintiff’s PI Motion, and
27    all further steps in connection with those motions, be extended until resolution of the
28    ///

                                                      1
                                                                                   20-CV-2050 JLS (AHG)
     Case 3:20-cv-02050-JLS-AHG Document 63 Filed 01/19/21 PageID.6555 Page 2 of 2



 1    Summons of Defendants CurePharma and KurePharma in Hong Kong filed on 16
 2    December 2020 as amended on 24 December 2020.” (ECF No. 59 at 2.)
 3           After considering the totality of the circumstances of this litigation, including the
 4    early stage of this litigation, whether a stay would cause undue prejudice or present a clear
 5    disadvantage to Plaintiff, and whether a stay will simplify the issues in question and the
 6    trial of the case, the Court determines that staying the case will best conserve judicial and
 7    party resources. See Landis v. N. Am. Co., 299 U.S. 248, 254–55 (1936). Accordingly, the
 8    Court GRANTS Defendants’ Motion to Stay (ECF No. 57). The Court hereby ORDERS
 9    as follows:
10           1.     All proceedings in this action are STAYED pending resolution of the Hong
11    Kong Court proceeding.
12           2.     The Parties SHALL FILE a joint status report in this Court within one
13    hundred and twenty (120) days from the date this order is electronically docketed or within
14    fourteen (14) days of the conclusion of the proceedings before the Hong Kong Court,
15    whichever is sooner.
16           3.     The Court recognizes that the posture of this case will likely be different after
17    the stay is lifted. Therefore, the Court DENIES WITHOUT PREJUDICE the pending
18    motions and their related motions to seal in this matter (ECF Nos. 12, 14, 32, 33, 39, 41,
19    51, 54, 56, 60). The Parties are granted leave to refile these motions, if still relevant, after
20    the stay is lifted.
21           4.     The Court VACATES the hearings on Plaintiff’s Motion for Preliminary
22    Injunction (ECF No. 14) and Defendants’ Motion to Dismiss (ECF No. 56), scheduled for
23    January 21, 2021 and February 11, 2021, respectively.
24           IT IS SO ORDERED.
25    Dated: January 19, 2021
26
27
28

                                                     2
                                                                                   20-CV-2050 JLS (AHG)
